Order filed, July 22, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-01066-CR
                               NO. 14-15-01067-CR
                               NO. 14-15-01068-CR
                                 ____________

                    DYLAN ANDREW QUICK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                            Harris County, Texas
               Trial Court Cause No. 1383658, 1383659, 1383660


                                     ORDER

      The reporter’s record in this case was due April 01, 2016. See Tex. R. App.
P. 35.1. On April 12, 2016, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Patricia Palmer does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM